Title: To John Adams from Timothy Pickering, 30 January 1800
From: Pickering, Timothy
To: Adams, John



Department of State Jany. 30. 1800.

Not knowing the President’s determination respecting the Consulate of Madeira, the Secretary of State respectfully lays before the President a letter of the 24th instant, just received, from some respectable citizens, recommending Mr. Marien Lamar for Consul in that island.
Mr. Lamar is the nephew of the late Henry Hill Esqr. of Philadelphia, & has resided some time at Madeira, in Mr. Hill’s house of trade there established, of which he is now a principal. His uncle, Major Lamar, of the American army, lost his life in battle, in the campaign of 1777.

Timothy Pickering